Citation Nr: 1630919	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1979 to September 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript is of record.  

The Board in October 2015 remanded claims for service connection for bilateral shin disability and bilateral pes planus.  However, the Appeals Management Center (AMC) by a February 2016 decision, in pertinent part, granted service connection for shin splints with ankle impairment and assigned a 10 percent initial rating for this disability for each lower extremity, and granted service connection for bilateral pes planus and assigned a 50 percent initial rating for this disability.  These grants of service connection constitute full grants of the benefits sought with respect to these claims for service connection for bilateral shin disability and bilateral pes planus.  Hence, because these actions are consider full grants of the benefits sought on appeal, the issues of entitlement to service connection for bilateral shin disability and bilateral pes planus are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he contracted hepatitis C as a result of sexual activity with prostitutes in service, exposure to contaminated water aboard ship, or air gun inoculations in service.  

At his hearing before the undersigned, the Veteran testified that he was found to have hepatitis C in 1999 or 2000 by blood tests taken at Athens Family Practice.   Regarding intravenous drug use, he testified that he had used intravenous drugs a single time while in the Navy in 1981 and that he had not used intravenous drugs since that time until 2009.  He testified that he engaged in sex with multiple prostitutes in service, and contended that as a result he contracted hepatitis C.   He also testified to having air gun inoculations in service which he believed also put him at risk of hepatitis C infection.  He further testified that the water used for showering aboard ship was not fresh water, but instead the water came out of an old 
"aviation fuel tank."  

The Veteran was examined in June 2013 to address claimed hepatitis C.  He then reported that the disease had been diagnosed by a private physician in 1999, and that he had undergone some Interferon treatment.  Regarding risk factors for contracting hepatitis C, the Veteran provided a history of intravenous drug use twice in 1981, and then using intravenous drugs for six months between 2009 and 2010.  He reported past smoking of crack cocaine.  He also noted smoking marijuana both before and after service.  He reported going through drug programs in Cleveland, Tennessee, and at the VA Medical Center (VAMC) in Murfreesboro.  He endorsed sexual activity including more than 10 but less than 50 sexual partners, and having sexual activity with "a lot of prostitutes overseas."  He also reported being a heavy alcohol drinker from the age of 16 until about 28.  

The VA examiner opined that it was not at least as likely as not that the Veteran's hepatitis C was incurred in or cause by "the claimed in-service injury, event, or illness."   The examiner provided as a rationale the observation that the Veteran had the following risk factors of contracting hepatitis C: "IV drug use, multiple sexual partners, long term use of alcohol - these would outweigh the factor of use of air guns in military for vaccine injections."  However, as the Veteran reports multiple sexual partners during service, additional medical opinion is necessary.  

For purposes of the additional medical opinion, the examiner should accept as fact that the Veteran did not use intravenous drugs during service, but instead used intravenous drugs 15 to 20 times in the 1980s after service and shared needles during that time.  While the Veteran testified before the undersigned that he used intravenous drugs one time during service and then not again until 2009, clinical records show a different history.  Specifically, during a January 2014 VA domiciliary history and physical examination, the Veteran reported that he used morphine intravenously in the 1980s for about a year, 15 to 20 times, and that he shared needles.  

Of note, the Board in October 2015 remanded this claim to obtain records from Athens Family Practice in Athens, Tennessee.  The Veteran provided an authorization to release records from that source for years 1999 and 2000, but the Athens Medical Group replied in December 2015 that the Veteran was not a patient of that facility and the Veteran subsequently reported that he could not obtain the records. 

The Veteran did report at recent VA examinations in February 2016 that he received disability benefits from the Social Security Administration (SSA).  It does not appear that records were ever requested from the SSA.  This should be done, in furtherance of the appealed claim.  It is plausible that records underlying any SSA disability determination may include records from the Athens Family Practice or Athens Medical Group (these appear to be the same medical group), or other records relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for hepatitis C.  All identified VA records should be added to the claims file.  This should include records of drug treatment, inclusive of such treatment as reported by the Veteran through programs in Cleveland, Tennessee, and at the VAMC in Murfreesboro.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  After completing the above actions to the extent possible and associating any relevant records with the file, the claims file should be made available to a VA hepatologist, gastroenterologist, or infectious disease specialist to obtain an opinion regarding the Veteran's claim for service connection for hepatitis C.  An examination should only be provided if the specialist determines an examination is necessary before an opinion can be offered.  

The specialist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current hepatitis C arose during service or is otherwise related to service.  In rendering this opinion, the examiner should consider the Veteran's allegations regarding in-service air gun inoculations, showering with water that was not fresh, and his reports of in-service sexual activity.  The examiner should accept as fact that the Veteran did not use intravenous drugs during service, but instead used intravenous drugs 15 to 20 times in the 1980s after service and shared needles during that time.

A complete rationale for all opinions is requested. 

4.  Then, readjudicate the claim for service connection for hepatitis C based on all of the evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an appropriate time period for response.  Thereafter, return the appeal to the Board for appellate review, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




